Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13-14, 16-20, 22, 24 and 10 and its dependent are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 10, limitation “cavitate bubbles released by the GVs…” is unclear. Vesicles are bubbles that contain substance. They do not release bubbles when collapse. When the vesicles collapse it release a substance/gas held in them and creating bubbles (see Fig. 2 and [0075]). 
Claim 5 recites the limitation "ultrasound pulse" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Should be ultrasound pulses.

13 recites the limitation "the gas bubbles" in last line.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 recites the limitation "cavitated bubbles" in last line.  Should be “the cavitated bubbles”.
Claim 16 recites the limitation "GVs" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Should be GV.
Claim 16 recites the limitation "the target tissue" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 17 recites the limitation "GVs" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Should be GV.
Claim 18 recites the limitation "the target tissue" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 19 recites the limitation "GVs" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Should be GV.
Claim 19 recites the limitation "the target cell" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 20 recites the limitation "GVs" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Should be GV.
Claim 22 recites the limitation "GVs" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Should be GV.
Claim 24 recites the limitation "GVs" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Should be GV.

Allowable Subject Matter

Claims 1-4 and 6-9 are allowed.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0265393.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793